DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to claim 10, the recitation in line 15 of “an energy absorption device that includes a deformation element” renders the claim indefinite because it is unclear if this deformation element is the same or different deformation element than that recited in line 10.
	With respect to claim 12, it is unclear how the cable mounting cooperates with at least one of the deformation elements, since it is unclear exactly how many deformation elements are present.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (USPub 2017/0043803) in view of Sawada et al. (US 7,325,833).
With respect to claim 10, Yamamoto et al. disclose a casing unit that is directly or indirectly connectable to a body of the motor vehicle [0031], wherein a steering spindle (81) is mounted in the casing unit so as to be rotatable about a longitudinal axis, the casing unit including an inner casing (6) that is received in an outer casing (A) so as to be telescopically adjustable in a direction of the longitudinal axis, a clamping device (5) configured to be switched between a fixing position where the clamping device fixes the inner casing relative to the outer casing and a release position where the clamping device allows telescopic adjustment of the inner casing relative to the outer casing; and an energy absorption device that includes a deformation element (7) disposed between the inner casing and the outer casing (Figs 5-10). Yamamoto et al. do not disclose a cable mounting that has a fastening element for holding a cable, the cable mounting being at least partially formed as a deformation element.  Sawada et al. disclose a cable clip (42) for routing wiring that is connected to the steering column.  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Yamamoto et al. in view of the teachings of Sawada et al. to form the clamping device (5), which acts as a deformation element, with a cable mounting that has a fastening element for holding a cable in order bundle wires leading to various vehicle accessories to a lower part of the steering column so that they are out of the way while also making it possible to prevent, on the occasion of adjusting the position of the steering wheel, the wires from being disconnected. It also would have been obvious to form the cable mounting integral with the deformation element (7) of Yamamoto et al., since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
	With respect to claim 11, wherein the cable mounting is attached to at least one of the inner casing or the outer casing (Fig 5 of Sawada).
	With respect to claim 12, wherein the cable mounting cooperates with at least one of the deformation elements (integral or fastened to deformation element 7 of Yamamoto), which upon relative movement of the inner casing and the outer casing is moved relative to the cable mounting and continuously deforms the cable mounting plastically in the direction of the longitudinal axis.
	With respect to claim 13, wherein the clamping device includes a clamping bolt (51) that is rotatable about a clamping axis that is transverse to the longitudinal axis and that is connected to a clamping mechanism (Fig 1C), wherein in the fixing position the clamping bolt cooperates with the cable mounting to deform the cable mounting plastically during relative movement of the inner casing and the outer casing (Figs 3A-3D).

	With respect to claims 15 and 16, wherein the casing unit is mounted on a carrier unit bracket (4) that is connectable to the body of the motor vehicle.
	With respect to claim 17, wherein the clamping device is disposed on the carrier unit, which in the fixing position establishes the casing unit relative to the carrier unit and which in the release position allows adjustment of the casing unit relative to the carrier unit, at least in a height direction and/or in the direction of the longitudinal axis (Fig 1).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (USPub 2017/0043803) in view of Sawada et al. (US 7,325,833), as applied to claims 10 and 15 as discussed above, and further in view of Yamamoto et al. (US 6,523,432).
	The combination of Yamamoto et al. and Sawada et al. discloses the claimed invention discussed above but does not disclose wherein the carrier unit comprises a secondary energy absorption device configured to absorb kinetic energy in a crash upon movement of the carrier unit relative to the body of the motor vehicle.  Yamamoto et al. (‘432) disclose a bracket (5) containing a secondary energy absorption device.  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to further modify the invention of Yamamoto et al. in view of the teachings of Yamamoto et al. (‘432) to have another energy absorption element on the carrier unit in order to further control the shock absorption of the steering wheel during a collision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        8/2/2021